

EXHIBIT 10.8
COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
(By and Between Columbia State Bank and Kumi Baruffi)


ARTICLE I


PURPOSE AND EFFECTIVE DATE


This Columbia State Bank Supplemental Executive Retirement Plan Agreement
(hereinafter “Agreement”), entered into this February 27, 2015 by and between
Columbia State Bank (hereinafter “Bank” “Employer”) and Kumi Baruffi
(hereinafter “Executive” or “Participant”).


The purpose of this Columbia State Bank Supplemental Executive Retirement Plan
(hereinafter the “Plan”), evidenced by this Agreement, is to provide
supplemental retirement benefits for certain key employees of Columbia State
Bank. It is intended that the Plan will aid in retaining and attracting
individuals of exceptional ability by providing them with these benefits.


WHEREFORE, the Bank and Executive hereby agree to the following;


ARTICLE II


DEFINITIONS


For the purposes of this Agreement, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Furthermore, in the
event of any ambiguity or in the event any clarification is required, the below
terms shall be interpreted in a manner consistent with Internal Revenue Code
Section 409A.


2.1    Actuarial Equivalent. The term “Actuarial Equivalent” means equivalence
in value between two (2) or more forms and/or times of payment based on a
determination by an actuary chosen by the Committee, utilizing the “applicable
interest rate” specified by Internal Revenue Code Section 417(e)(3)(C) as of the
date of Executive’s Separation of Service or Disability, and the “applicable
mortality table” specified in Code Section 417(e)(3)(B). 


2.2    Administrator. The Bank shall be the "Administrator" and, solely for the
purposes of ERISA (as defined below), the "fiduciary" of this Agreement where a
fiduciary is required by ERISA.


2.3    Applicable Percentage. The term “Applicable Percentage” is the percentage
of the Executive Benefit to which Executive may be entitled based on (a) the
date on which the Executive Separates From Service or Terminates Employment with
the Bank or (b) the circumstances described herein. Subject to the forgoing, the
Applicable Percentage shall be as follows:



1

--------------------------------------------------------------------------------



DATE OF SEPARATION FROM SERVICE
APPLICABLE PERCENTAGE
September 1, 2014 through August 31, 2017
0%
September 1, 2017 through August 31, 2018
15%
September 1, 2018 through August 31, 2019
20%
September 1, 2019 through August 31, 2020
25%
September 1, 2020 through August 31, 2021
30%
September 1, 2021 through August 31, 2022
35%
September 1, 2022 through August 31, 2023
40%
September 1, 2023 through August 31, 2024
45%
September 1, 2024 through August 31, 2025
50%
September 1, 2025 through August 31, 2026
55%
September 1, 2026 through August 31, 2027
60%
September 1, 2027 through August 31, 2028
65%
September 1, 2028 through August 31, 2029
70%
September 1, 2029 through August 31, 2030
75%
September 1, 2030 through August 31, 2031
80%
September 1, 2031 through August 31, 2032
85%
September 1, 2032 through August 31, 2033
90%
September 1, 2033 through August 31, 2034
95%
September 1, 2034 and thereafter
100%



2.4    Base Salary. "Base Salary" shall mean the regular cash compensation
actually paid to Executive for services rendered or labor performed by Executive
during a given calendar year, excluding bonuses, commissions, overtime,
incentive payments, non-monetary awards. This amount shall include amounts
Executive could have received in cash in lieu of (i) contributions made on
Executive's behalf to a qualified plan maintained by the Bank or to any
cafeteria plan under Section 125 of the Code maintained by Employer and (ii)
deferrals of compensation made at the Executive's election pursuant to a plan or
arrangement of the Employer.


2.5    Board. “Board” means the Board of Directors of Columbia State Bank.


2.6    Change in Control. For the purpose of this Agreement, a Change in Control
shall be defined in a manner consistent with IRC 409A. Currently IRC provides a
definition consistent with the following (and for the purposes of this
provision, the term “corporation” shall mean Columbia State Bank):


A.
Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or persons acting as a group
(as defined in IRC 409A), acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of such corporation. The acquisition of additional stock by the same person or
group is not considered to cause a change in the ownership of the corporation.


2

--------------------------------------------------------------------------------





B.
Change in the Effective Control of a Corporation. A change in the effective
control of the corporation shall be deemed to occur on either of the following
dates:



(i) The date any one person, or persons acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the
corporation possessing thirty percent (30%) or more of the total voting power of
the stock of such corporation; or


(ii) The date a majority of members of the corporation’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election.


C.
Change in the Ownership of a Substantial Portion of a Corporation’s Assets. A
change in the ownership of a substantial portion of a corporation’s assets shall
be deemed to occur on the date that any one person or group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. No Change in Control shall
result if the assets are transferred to certain entities controlled directly or
indirectly by the shareholders of the transferring corporation.



In addition, to constitute a change in control event with respect to the
Executive, the change in control event must relate to (i) the corporation for
whom Executive is performing services at the time of the Change in Control; (ii)
The corporation that is liable for the payment of the amounts described herein
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of service by the Executive for such corporation(s) or there is a
bona fide business purpose for such corporation(s) to be liable for such payment
and, in either case, no significant purpose of making such corporation(s) liable
for such payment is the avoidance of Federal income tax; or (iii) a corporation
that is a majority shareholder of a corporation identified in (i) or (ii) above,
or any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified in (i) or (ii) above.


2.7    The Code. The "Code" shall mean the Internal Revenue Code of 1986, as
amended.


2.8    Committee. The term “Committee” means the Compensation Committee of the
Board of Directors of Columbia State Bank.



3

--------------------------------------------------------------------------------



2.9         Competitive Activity. For the purposes of this Agreement,
“Competitive Activity” is defined as acting directly or indirectly as an
employee, agent, stockholder (other than passive holdings of less than two
percent (2%) of the outstanding shares of a publicly-traded company), member,
officer, director, co-partner, advisor, or in any other individual or
representative capacity, on behalf of any “Conflicting Organization.” 
 
2.10    Conflicting Organization. For purposes of this Agreement, “Conflicting
Organization” is defined as any person, entity, or organization engaged (or
about to become engaged) in a business similar to, or that competes with, the
business of Employer, including without limitation any bank or financial
institution (including without limitation any trust company, finance company, or
leasing company).
 
2.11    Disability/Disabled. For the purposes of this Agreement, Executive will
be considered Disabled if it is determined (in a manner consistent with IRC
409A) that Executive is Disabled within the meaning of IRC 409A. Currently, IRC
409 provides the following definition of Disability:


A.
The Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or



B.
The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employee’s employer.



In the event a disability policy has been purchased by Employer for Executive,
then the individual or entity responsible for determining such disability
thereunder shall determine Executive’s Disability under this Agreement (using
the forgoing Disability definition). In the event no such disability policy
exists, then the Plan Administrator shall make a good faith determination of
Disability in a manner consistent with that required under IRC 409A.


2.12    Early Commencement Reduction Factor. The term “Early Commencement
Reduction Factor” is the amount by which an Executive Benefit shall be reduced
based on the benefit being paid prior to Executive’s attainment of the Normal
Retirement Age. The amount of the Early Commencement Reduction Factor shall be
determined as follows: for each year (or partial year) that an Executive’s
benefit hereunder is paid prior to his attainment of the Normal Retirement Age,
then the benefit amount shall be reduced, on a pro rata basis, by a factor of
five percent (5%). Thus, if an executive with a Normal Retirement Age of
sixty-five (65) begins receiving payments at age sixty-two and one half (62 ½),
the amount of the annual benefit shall be reduced by 12.5% (65- 62 ½ = 2.5; 2.5
x 5%= 12.5%).



4

--------------------------------------------------------------------------------



2.13    Early Retirement Age. The “Early Retirement Age” shall be age fifty-five
(55).
2.14    Effective Date. The term “Effective Date” shall mean the date first
written above.


2.15    Employer or Bank. The term “Employer” or “Bank” shall mean Columbia
State Bank, any subsidiaries or affiliates thereof, or any successors thereto.


2.16    Employer’s Market Area. For the purposes of this Agreement, “Employer’s
Market Area” is defined as including the following locations, either during
Executive’s employment or at the time of Executive’s Separation From Service or
Disability:


A.       Any counties in the States of Washington, Oregon or Idaho in which
Employer maintains a branch or other office, and all counties bordering on any
such county, or
 
B.       Any counties in other States  in which Employer maintains a branch or
other office at the time of Executive’s Separation From Service or Disability,
and all counties bordering on any such county, or
 
C.        Any other county in which Employer has bona fide documented plans to
establish a branch or office, as demonstrated by minutes of board of director
meetings, regulatory correspondence, or other written communications with third
parties (including legal or financial advisers) with respect to such geographic
expansion, and of which Executive is aware due to his employment with Employer.
 
Executive acknowledges that Employer currently has operations in various
counties within the states of Washington, Oregon or Idaho that Employer plans to
continue to expand its operations and presence within these states and other
states, and that as a member of Employer’s senior management, Executive’s
services are integral to these operations and expansion plans. 


2.17    ERISA. The term "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.


2.18    Executive Benefit. For the purposes of this Agreement, then term
“Executive Benefit” shall refer to the annual amount to which Executive is
entitled to receive pursuant to this Agreement. In addition, where the Executive
Benefit is defined in terms of a lifetime annuity, Executive shall have the
right under IRC 409A to elect an alternate annuity payment method, as specified
herein. Amounts actually received by the Executive, however, shall be determined
pursuant to Paragraphs 1 through 5 (including sub-paragraphs, as applicable),
forfeited, reduced or adjusted to the extent: (a) required under the other
provisions of this Agreement; (b) required by reason of the lawful order of any
regulatory agency or body having jurisdiction over Employer; or (c) required in
order for Employer to comply with any and all applicable state and federal laws,
including, but not limited to, income, employment and disability income tax laws
(e.g., FICA, FUTA, SDI).



5

--------------------------------------------------------------------------------



2.19 Involuntary Termination/ Involuntary Separation From Service. The terms
“Involuntary Termination” or “Involuntary Separation From Service” shall be
defined as it is in IRC 409A, which currently provides that an “Involuntary”
Termination shall mean a Separation From Service due to the independent exercise
of the unilateral authority of the Employer to terminate the Executive’s
services, other than due to the Executive’s implicit or explicit request, where
the Executive was willing and able to continue performing services (and not as
the result of a Disability of a Termination For Cause).


2.20    IRC 409A. The term “IRC 409A” shall refer to the final regulations
issued by the IRS and the Treasury Department under Section 409A of the Code,
and shall be deemed to include all related guidance issued.
 
2.21    Normal Retirement / Normal Retirement Age. The term "Normal Retirement"
shall mean the Executive’s Separation From Service on or after attaining the
Normal Retirement Age of sixty-five (65) and for reasons other than a
Termination for Cause, because of a Disability, or pursuant to the provisions of
Paragraph 5.4.


2.22    Participant/Executive. For the purpose of this Agreement, the terms
“Executive” and “Participant” shall be interchangeable.


2.23    Remain Employed. For the purpose of this Agreement, the term “Remain(s)
Employed” shall mean that Executive has not experienced a Separation From
Service.


2.24    Separation From Service/ Termination of Employment. The terms
“Separation From Service” (“Separates From Service”) and “Termination of
Employment” shall be used interchangeably for the purposes of this Agreement and
shall be interpreted in accordance with the provisions of IRC 409A. Currently,
IRC 409A provides that whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the Bank
and the Executive reasonably anticipate that no further services will be
performed after a certain date or that the level of bona fide services the
employee will perform after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed (as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Employer if the employee has been
providing services to the employer less than 36 months). There shall be no
Separation From Service while the Executive is on military leave, sick leave or
other bona fide leave of absence, as long as such leave does not exceed six (6)
months, or if longer, so long as the individual retains a right to re-employment
with the service recipient under an applicable statute or by contract.


2.25    Specified Employee. The term “Specified Employee” shall be defined in
accordance with IRC 409A, which states that a “Specified Employee” is an
employee who, as of the date of the employee’s Separation From Service, is a key
employee of an employer of which any stock is publicly traded on an established
securities market or otherwise. An employee is a key employee if the employee
meets the requirements of section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance

6

--------------------------------------------------------------------------------



with the regulations thereunder and disregarding section 416(i)(5)) at any time
during the twelve (12) month period ending on a specified employee
identification date. If Executive is a key employee as of a specified employee
identification date, then Executive shall be treated as a key employee for the
entire twelve (12) month period beginning on the specified employee effective
date.


2.26    Target Benefit Amount. For the purposes of this Agreement, the “Target
Benefit Amount” shall be an amount equal to sixty percent (60%) of the average
of Executive’s three (3) highest years of Base Salary (as of the date of
Separation From Service or Disability). For illustrative purposes only, attached
hereto and incorporated by reference herein as “Exhibit A” is an illustration of
Executive’s projected salary and potential benefit under this Agreement. This
illustration is in no way a guarantee of benefits, salary or benefit amounts,
but rather is intended to provide a framework for understanding potential
benefits provided hereunder. Furthermore, this illustration in Exhibit A is
based on certain assumptions which may or may not be accurate at the time a
benefit is due or vests.
    
2.27    Termination For Cause. The term “Termination For Cause” shall be defined
as it is in any current employment agreement between Employer and Executive. In
the event no such employment agreement exists, a Termination For Cause shall be
defined as a Termination because of any of the following:
  
A.
Willful misfeasance or gross negligence;



B.
Conduct demonstrably and significantly harmful to Employer or a financial
institution subsidiary; or



C.
Conviction of a felony.



2.28    Termination For Good Reason. A termination shall be deemed to be for
Good Reason if after a Change of Control, Executive Separates From Service on or
after the occurrence of any of the below events, and such events occur without
the Executive’s consent:


A.
A material diminution in the Executive’s total compensation;

B.
A material diminution in the Executive’s authority, duties, or responsibilities;

C.
A material change in the geographic location at which Employee must perform
services (within the meaning of Treasury Regulations Section
1.409A-1(n)(2)(ii)(A)(5)), provided that in no event shall a change in
geographic location of less than forty-five (45) miles be considered a material
change in geographic location for purposes of this Agreement.



In the event of any of the forgoing circumstances, Executive shall provide
notice to Employer of the existence of the conditions described above within a
period not to exceed ninety (90) days of the initial existence of said
condition, upon the notice of which Employer must be provided a period of at
least thirty (30) days during which it may remedy the condition. If the
condition is not

7

--------------------------------------------------------------------------------



remedied within those thirty (30) days, and Executive Voluntarily Terminates his
employment within the two (2) year period following the initial occurrence of
one or more of these conditions, then such Separation From Service shall be
deemed to have been “For Good Reason”.


2.29    Voluntary Termination. The term “Voluntary Termination” shall mean a
Separation From Service elected by the Executive and not as a result of a
Disability or For Good Reason.


2.30    Years of Service. The term “Years of Service” shall mean the twelve (12)
consecutive month period beginning on a Executive’s date of hire and any twelve
(12) month anniversary thereof, during the entirety of which time the Executive
is an employee of the Company and has not experienced a Separation From Service.
Service with a subsidiary or other entity controlled by the Company before the
time such entity became a subsidiary or under such control shall not be
considered credited “Service” unless the Plan Administrator specifically agrees
to credit such service.


ARTICLE III


SCOPE, PURPOSE AND EFFECT
                        
3.1    Not a Contract of Employment. Although this Agreement is intended to
provide Executive with an additional incentive to remain in the employ of
Employer, this Agreement shall not be deemed to constitute a contract of
employment between Executive and Employer, nor shall any provision of this
Agreement restrict or expand the right of Employer to terminate Executive's
employment. This Agreement shall have no impact or effect upon any separate
written employment agreement which Executive may have with Employer, it being
the parties' intention and agreement that unless this Agreement is specifically
referenced in said employment agreement (or any modification thereto), this
Agreement (and Employer's obligations hereunder) shall stand separate and apart
and shall have no effect on or be affected by, the terms and provisions of said
employment agreement.


3.2    Fringe Benefit. The benefits provided by this Agreement are granted by
the Employer as a fringe benefit to Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase.
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.


3.3    Prohibited Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment made under this Agreement is a “golden parachute
payment” as defined in Section 28(k) of the Federal Deposit Insurance Act (12
U.S.C. section 1828(k) and Part 359 of the Rules and Regulations of the Federal
Deposit Insurance Corporation (collectively, the “FDIC Rules”) or is otherwise
prohibited, restricted or subject to the prior approval of a Bank Regulator, no
payment shall be made hereunder without complying with said FDIC Rules.



8

--------------------------------------------------------------------------------



ARTICLE IV


PAYMENT RESTRICTIONS AND LIMITATIONS


4.1    Delay in Payments for Specified Employee in the Event of a Separation
From Service and Compliance With IRC 409A. In the event Executive is a Specified
Employee as of the date of a Separation From Service, then a payment conditioned
upon a Separation From Service may not be made before the date that is six (6)
months after the date of Separation From Service (or, if earlier than the end of
the six-month period, the date of death of the Specified Employee).


If payments to which Executive would otherwise be entitled during the first
(1st) six (6) months following a Separation From Service are subject to this six
(6) month delay in payment, then such payments shall be accumulated and paid on
the first (1st) day of the seventh (7th) month following the date of Separation
From Service. Payments will then continue thereafter as called for pursuant to
the terms of this Agreement.
Notwithstanding any provision existing in this Agreement or any amendment
thereto, it is the intent of the Employer and the Executive that any payment or
benefit provided pursuant to this Agreement shall be made and paid in a manner,
at a time and in a form which complies with the applicable requirements of IRC
409A in order to avoid any unfavorable tax consequences resulting from any such
failure to comply.


4.2     Modifying Form of Benefit Payment/Single Life Annuity vs. Joint Life.
Subject to the requirement that the methodology for calculation of “Actuarial
Equivalence” be consistent with IRC 409A, when the Executive Benefit herein
provides for payment as a single life annuity, then, in the alternative,
Executive may elect one (1) of two (2) alternative annuity payout methods as
presented in “Exhibit B”, the Distribution Election Form. These optional methods
consist of joint and survivor annuities with an Actuarial Equivalent value equal
to the single life Executive Benefit, with payments continued to the survivor in
varying amounts. “Exhibit C”, attached hereto, provides a hypothetical example
of how the benefit payments might differ between a single life annuity and a
joint life annuity. The benefit payment commencement date and schedule shall
otherwise remain unchanged. Any election to use an alternate annuity payment
method must be made prior to the payment start date and, other than as addressed
herein below, Executive shall not have the ability to modify the form of annuity
elected once payments have begun. In the event , however, that a joint and
survivor annuity option is elected and the Executive’s spouse pre-deceases
Executive, then for all payments made to Executive after the Executive’s
spouse’s death, the amounts payable under this Agreement shall increase and be
equal to the payment amounts Executive would have received under a single life
annuity option. Executive shall not be able then to designate a new spouse and
reinstate joint life annuity payments.
4.3    Withholding of Payroll Taxes. Employer shall withhold from payments made
hereunder any taxes required to be withheld from Executive’s wage under federal,
state or local law.

9

--------------------------------------------------------------------------------



ARTICLE V


PAYMENT OF EXECUTIVE BENEFITS


Executive Benefit payments due hereunder shall be payable under this Agreement
pursuant to only one (1) provision herein below. The date and circumstances of
Executive’s Separation From Service shall determine which paragraph shall be
used to calculate the Executive Benefit payment due.


5.1       Executive Benefit Payments in the Event of Normal Retirement. Subject
to the provisions of Article VI below, the Executive Benefit under this
provision shall be determined as follows:
 
A.
Amount of Benefit. In the event Executive Separates From Service on or after
attaining the Normal Retirement Age (and for reasons other than a Termination
for Cause, because of a Disability, or pursuant to the provisions of paragraph
5.4 dealing with a Change in Control), then the Executive Benefit shall be an
annual amount calculated as follows:  the Applicable Percentage (as of the
Separation From Service date) of the Target Benefit Amount. In addition to the
forgoing, the annual Executive Benefit amount shall be increased at the rate of
two percent (2%) each year, beginning on the first (1st) anniversary of the
first (1st) Executive Benefit payment and annually thereafter for so long as
Executive is entitled to receive an Executive Benefit.

 
B.
Payment Method. This annual Executive Benefit shall be paid in twelve (12)
substantially equal monthly installments, with payments commencing on the first
(1st) day of the first (1st) month following Executive’s Separation From Service
and continuing until the death of the Executive. Pursuant to Paragraph 4.2,
Executive shall have the ability to timely select an alternate form of annuity
payment.

 
5.2      Executive Benefit Payments on or After Attaining the Early Retirement
Age but Before Attaining the Normal Retirement Age. Subject to the provisions of
Article VI below, in the event Executive Separates From Service on or after
attaining the Early Retirement Age, but before attaining the Normal Retirement
Age, then the Executive Benefit to which Executive is entitled shall be
determined as follows:
 
A.
Amount of Benefit.



(1)
Involuntary Termination or Voluntary Termination With Ten (10) Years of Service.
In the event of an Involuntary Termination or a Voluntary Termination by
Executive after completing ten (10) Years of Service, either of which occur on
or after attaining the Early Retirement Age but


10

--------------------------------------------------------------------------------



before attaining the Normal Retirement Age, then Executive shall be entitled to
receive an annual amount calculated as follows: the Applicable Percentage (as of
the Separation From Service date) of the Target Benefit Amount; however this
amount shall be reduced by the Early Commencement Reduction Factor. In addition
to the forgoing, the annual Executive Benefit amount shall be increased at the
rate of two percent (2%) each year, beginning on the first (1st) anniversary of
the first (1st) Executive Benefit payment and annually thereafter for so long as
Executive is entitled to receive an Executive Benefit.


(2)
Voluntary Termination Without Ten Years Service. In the event Executive has not
completed ten (10) Years of Service, then upon a Voluntary Separation From
Service on or after attaining the Early Retirement Age but before attaining the
Normal Retirement Age, Executive shall forfeit all rights and benefits he may
have had under the terms of this Agreement.

 
B.   
Payment Method. Any Executive Benefit due hereunder shall be paid in twelve (12)
substantially equal monthly installments, with payments commencing on the first
(1st) day of the first (1st) month following Executive’s Separation From Service
and continuing until the death of the Executive.  Pursuant to Paragraph 4.2,
Executive shall have the ability to timely select an alternate form of annuity
payment.



             5.3       Executive Benefit Payments in the Event of Involuntary or
Voluntary Termination Prior to Attaining the Early Retirement Age. Subject to
the provisions of Article VI below, in the event Executive Separates From
Service prior to attaining the Early Retirement Age, then the Executive Benefit
to which Executive is entitled shall be determined as follows:


A.
Benefit Amount.



(1)
Involuntary Termination. In the event Executive is Involuntarily Terminated
prior to attaining the Early Retirement Age, then Executive shall be entitled to
receive an Executive Benefit equal to the Actuarial Equivalent of the following:
a lifetime benefit with an annual amount equal to the Applicable Percentage (as
of the Separation From Service date) of the Target Benefit Amount, assuming a
payment commencement date of the first (1st) day of the first (1st) month
immediately following Executive’s attainment of the Normal Retirement Age and
assuming a two percent (2%) per year increase in the Executive Benefit amount.

 
(2)
Voluntary Termination. In the event Executive Voluntarily Terminates employment
with the Bank prior to attaining the Early Retirement Age, then the Executive
Benefit shall be determined as follows:


11

--------------------------------------------------------------------------------



(a) If Executive has attained an Applicable Percentage of one hundred percent
(100%), then he shall be entitled to receive an Executive Benefit equal to the
Actuarial Equivalent of the following: a lifetime benefit with an annual amount
equal to the Applicable Percentage of the of the Target Benefit Amount, assuming
a payment commencement date of the first (1st) day of the first (1st) month
immediately following Executive’s attainment of the Normal Retirement Age and
assuming a two percent (2%) per year increase in the Executive Benefit amount.
 
(b) If Executive has not attained an Applicable Percentage of one hundred
percent (100%), he shall forfeit any and all rights and benefits he may have
under the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due or paid to the Executive by the Bank
pursuant to the terms of this Agreement.


B.  
Payment Method. This Executive Benefit shall be paid in one (1) lump sum one (1)
year following Separation From Service.



5.4       Termination Following a Change in Control.  Other than amounts due as
a result of Disability, then following a Change in Control, this Paragraph 5.4
shall determine the Executive Benefit due in the event of a Separation From
Service at any time following such Change in Control.
 
A.
Benefit Amount.



(1)
Involuntary Termination or Termination for Good Reason. In the event Executive
is Involuntarily Terminated or Terminates for Good Reason following a Change in
Control and prior to attaining the Normal Retirement Age, then the Applicable
Percentage shall be deemed to be that percentage Executive would have received
had he Remained Employed until attaining the Normal Retirement Age. In the event
Executive has already attained the Normal Retirement Age at the time of an
Involuntary Termination or a Termination for Good Reason following a Change in
Control, then Executive’s Applicable Percentage shall be determined pursuant to
the provisions of Paragraph 2.3. Executive shall then be entitled to receive an
annual amount calculated as follows: the Applicable Percentage of the Target
Benefit Amount*.    Executive shall NOT be subject to the non-compete provisions
of Article VI below. (*As stated in Paragraph 5.4B, whether paid as an annuity
or lump sum, this Executive Benefit shall reflect a two percent (2%) annual
benefit increase, and when paid as an annuity prior to Normal Retirement, shall
be subject to the Early Commencement Reduction Factor).

 

12

--------------------------------------------------------------------------------



(2)
Voluntary Termination. In the event Executive Voluntarily Separates From Service
following a Change in Control, then Executive shall be entitled to receive one
of the following amounts, depending on the circumstances specified below:

 
a. If Executive has attained the Early Retirement Age and has completed ten (10)
Years of Service, or if he has attained an Applicable Percentage of one hundred
percent (100%), or if he has attained the Normal Retirement Age at the time of
such Separation From Service, then he shall receive an annual amount calculated
as follows: the Applicable Percentage (as of the Separation From Service date)
of the Target Benefit Amount*. Executive shall be subject to the provisions of
Article VI below. (*As stated in Paragraph 5.4B, whether paid as an annuity or
lump sum, this Executive Benefit shall reflect a two percent (2%) annual benefit
increase, and when paid as an annuity prior to Normal Retirement, shall be
subject to the Early Commencement Reduction Factor).
 
b. In the event Executive Voluntarily Separates From Service following a Change
in Control but does not satisfy the requirements of Paragraph 5.4A(2)a above,
then he shall forfeit all rights and benefits he may have had under the terms of
this Agreement.
 
B.              Benefit Payments. At the time this Agreement is executed,
Executive may elect the following payment method option as provided in the
Distribution Election Form for Executive Benefits due and owing as a result of a
Separation From Service which occurs within two (2) years following a Change in
Control. If, however no such election is made at the time this Agreement is
executed, then any Executive Benefit payment made pursuant to this Paragraph 5.4
shall be paid as specified below in sub-paragraph 5.4B(2). Furthermore, and
regardless of whether Executive elects the following option under this
sub-paragraph 5.4B(1), a Separation From Service which occurs after the
expiration of the two (2) year window following a Change in Control shall be
paid as specified below sub-paragraph 5.4B(2). Subject to the forgoing,
Executive Benefit payments pursuant to this Paragraph 5.4 shall be as follows:
 
(1) If Executive’s Separation From Service occurs within two (2) years following
a Change in Control, then, when timely elected by Executive in the Distribution
Election Form, the Executive Benefit payable pursuant to the terms of Paragraph
5.4A above shall be paid in one (1) lump sum as an Actuarial Equivalent value,
assuming a lifetime benefit with a payment commencement date of the first (1st)
day of the first (1st) month following Executive’s attainment of the Normal
Retirement Age and assuming a two percent (2%) annual increase in Executive
Benefit amounts. This Actuarial Equivalent amount shall be paid in one (1) lump

13

--------------------------------------------------------------------------------



sum on the first (1st) day of the first (1st) month following Separation From
Service.


(2)    If Executive’s Separation From Service occurs after the two (2) year
window of time following a Change in Control has expired, or if Executed did not
elect the payment option specified above under Paragraph 5.4B(1), then the
Executive Benefit payable pursuant to the terms of Paragraph 5.4A above shall be
paid as follows, depending upon The Executive’s age at the time of Separation
From Service:


a. In the event Executive has attained at least the Early Retirement Age at the
time of Separation From Service, then Executive Benefit payments shall commence
on the first (1st) day of the first (1st) month following the Executive’s
Separation From Service and shall be paid in twelve (12) substantially equal
monthly installments, with payments commencing on the first (1st) day of the
first (1st) month following Executive’s Separation From Service and continuing
until the death of Executive. The forgoing shall be subject to the Early
Commencement Reduction Factor for payments commencing before the Normal
Retirement Age. In addition to the forgoing, the annual Executive Benefit amount
shall be increased at the rate of two percent (2%) each year, beginning on the
first (1st) anniversary of the first (1st) Executive Benefit payment and
annually thereafter for so long as Executive is entitled to receive an Executive
Benefit. Pursuant to Paragraph 4.2, Executive shall have the ability to timely
select an alternate form of annuity payment.


(b) In the event Executive has not yet attained the Early Retirement Age as of
the date of Separation From Service, then the Executive Benefit defined above in
Paragraph 5.4A shall be paid out in one (1) lump sum as an Actuarial Equivalent
value, assuming a lifetime benefit with a payment commencement date of the first
(1st) day of the first (1st) month following Executive’s attainment of the
Normal Retirement Age and assuming a two percent (2%) annual increase in
Executive Benefit amounts. This Actuarial Equivalent amount shall be paid in one
(1) lump sum one (1) year following Separation From Service.  
5.5       Disability. 


A.
Benefit Amount. Subject to the provisions of Article VI below, in the event that
Executive becomes Disabled prior to Separating From Service, then upon such
Disability, Executive shall be entitled to receive one (1) of the following
amounts, depending on circumstances:


14

--------------------------------------------------------------------------------



(1)
In the event Executive becomes Disabled prior to attaining the Normal Retirement
Age, then Executive shall be entitled to be paid a lump sum amount equal to the
Actuarial Equivalent value of the following: a lifetime benefit with annual
payments equal to the Applicable Percentage that Executive would have achieved
had he remained employed until the Normal Retirement Age, multiplied by the
Target Benefit Amount, and assuming a payment commencement date of the Normal
Retirement Age, and factoring in a two percent (2%) annual increase in Executive
Benefit amounts. In addition, for the purposes of this provision, the Target
Benefit Amount shall be determined based on the following assumptions: it shall
be assumed that for each year following Executive becoming Disabled, Executive’s
Base Salary will increase annually at a rate of three percent (3%) each year on
anniversary of Executive’s date of hire until such time as Executive attains the
Normal Retirement Age.



(2)
In the event Executive becomes Disabled after attaining the Normal Retirement
Age, then the Executive shall be entitled to be paid a lump sum amount equal to
the Actuarial Equivalent value of the following: a lifetime benefit with annual
payments equal to the Applicable Percentage (as of the date of Separation from
Service) of the Target Benefit Amount, assuming a payment commencement date of
the date of Disability, and factoring in a two percent (2%) annual increase in
Executive Benefit amounts.



B.
Benefit Payments. All amounts due as a result of Disability shall be paid in one
(1) lump sum on the first (1st) day of the first (1st) month following
Disability.



5.6        Termination For Cause.  In the event Executive is Terminated For
Cause at any time after the effective date of this Agreement, then he shall
forfeit any and all rights and benefits he may have under the terms of this
Agreement and shall have no right to be paid any of the amounts which would
otherwise be due or paid to the Executive by the Bank pursuant to the terms of
this Agreement.


5.7       Death.
 
A.
Benefit Amount and Payment.



(1)
Death prior to Separation From Service.  In the event Executive dies prior to
Separating From Service, then there are no death benefits payable


15

--------------------------------------------------------------------------------



under this Agreement. Any such benefits would be payable pursuant to a Split
Dollar Life Insurance Agreement, if any exists.  
(2)
Death after Separation From Service and after becoming entitled to receive
payment, but prior to receiving any or all such payments. In the event Executive
dies after Separating From Service and after becoming entitled to the benefits
specified under this Agreement, then payments shall only be made following
Executive’s death if Executive has elected a joint and survivor payment option.



ARTICLE VI
NON-COMPETITION AND NON-SOLICITATION/NON-INTERFERENCE; FORFEITURE IN THE EVENT
OF BREACH; MANDATORY ARBITRATION
           
6.1       Non-Competition. Notwithstanding any other provision of this
Agreement, the Executive Benefit due pursuant to the provisions of Paragraphs
5.1, 5.2, 5.3, 5.4A(2), and 5.5 shall be forfeited and no Executive Benefit
shall be due Executive hereunder if Executive enters into any Competitive
Activity on behalf of a Conflicting Organization in Employer's Market Area
during Executive’s employment or within the two (2) year period following the
date of Executive’s Separation From Service.
 
6.2       Non-Solicitation. The restrictions in Paragraph 6.1 also include
without limitation, for a period of two (2) years following the date of
Executive’s Separation from Service, Executive shall not solicit, directly or
indirectly, on behalf of a Conflicting Organization in Employer’s Market Area,
any customer, client, or employee of Employer. Specifically, Executive may not,
directly or indirectly: 
A.
Solicit, or attempt to solicit, induce, invite, encourage, recommend, request,
or participate in recruiting any client or customer of Employer to terminate or
change the client or customer’s relationship with Employer, including without
limitation, transferring the client or customer’s business to a Conflicting
Organization; or 

B.
Solicit or attempt to solicit, induce, invite, encourage, recommend, request, or
participate in recruiting any employee, current or future, of Employer, to leave
employment with Employer in order to participate, as an employee or otherwise,
in any manner in Competitive Activity for a Conflicting Organization, or to hire
or cause to be hired or assist in the hiring of Employer’s current or future
employees by a Conflicting Organization, or provide information to any third
party to suggest, encourage, aid or facilitate such solicitation, inducement,
recruitment or hiring.

 
Solicitation prohibited under this Paragraph 6.2 includes solicitation by any
means, including, without limitation, meetings, phone calls, letters or other
mailings, and electronic and internet communications of any kind, or any other
type of conduct intended or reasonably calculated to induce or urge a client,
customer, or employee to discontinue, in whole or in part, its employment or
business relationship with Employer. 

16

--------------------------------------------------------------------------------



 
6.3       Injunctive Relief. Executive acknowledges and agrees that Employer has
a legitimate business interest in enforcement of the restrictions in this
Article VI, including without limitation, Employer’s need to protect the
goodwill of Employer’s business, Employer’s client relationships, the stability
of Employer’s workforce, and other such legitimate business interests.  In the
event that Executive breaches or threatens to breach, or Employer reasonably
believes that Executive is about to breach the obligations of this Article,
Executive acknowledges and agrees that Employer shall be entitled to obtain
injunctive relief in state or federal court, in addition to, and not in lieu of,
any other legal or equitable rights and remedies available to Employer.
Executive acknowledges and agrees that Employer will suffer immediate and
irreparable harm from such breach or threatened breach and that money damages
will not be adequate to compensate Employer or to protect and preserve the
status quo.
 
6.4       Enforceability.  If an arbitrator or a court of competent jurisdiction
shall find any provision of this Article VI illegal or unenforceable, the
arbitrator or court may reform such provision to the extent necessary to render
the otherwise unenforceable provision, and the rest of the Agreement, valid and
enforceable, and so as to permit maximum restrictions that are legal and
enforceable to be applied to the Executive’s ability to compete with Employer.
If an arbitrator or court declines to amend any such provision as provided
herein, the invalidity or unenforceability of any such provision shall not
affect the validity or enforceability of the remaining provisions, which shall
be enforced as if the offending provision had not been included in this
Agreement.
 
6.5       Excuse/Reimbursement Right. To the extent that Executive is paid an
Executive Benefit under this Agreement and breaches this provision, Employer
shall not only be excused from paying any future benefit, but Employer shall
have the right to seek reimbursement for all amounts previously paid out under
this Agreement, to the extent allowed by law.
 
6.6       Arbitration.  All controversies and claims arising under or relating
to this Article VI, including the scope of this mandatory arbitration provision,
shall be submitted to binding arbitration before a single arbitrator to be
selected by the parties.  Notice of the demand for arbitration shall be in
writing and served on the other party to this Plan.  Within ten (10) days after
notice by one party to the other of its demand for arbitration,  the parties
shall confer as to the selection of an arbitrator. The arbitration shall be
subject to the rules of procedure established by the Employment Arbitration
Rules of the American Arbitration Association, and shall be conducted in Tacoma,
Washington, unless otherwise agreed to by the parties. The arbitrator shall
apply Washington law, without regard to its choice of law principles.  In no
event shall the demand for arbitration be made after the date when institution
of legal or equitable proceedings based on such claim, dispute, or other matter
in question would be barred by the applicable statute of limitations.  Any
award, order or judgment pursuant to the arbitration shall be final and binding
upon the parties and their successors and assigns, and may be entered and
enforced in any court of competent jurisdiction. The requirements of this
Paragraph do not prohibit the filing of a court action by either party for
temporary equitable relief in aid of arbitration, and as provided in Paragraphs
6.3 and 6.4 above.  Each party irrevocably submits to the exclusive jurisdiction
and venue of the federal and state courts of Washington in any legal suit,
action or proceeding for purposes of (a) enforcing this arbitration provision,
(b) entering and enforcing any award, order, or judgment pursuant to this
arbitration provision, and (c) any legal suit, action or proceeding to obtain
temporary equitable relief as set forth above.

17

--------------------------------------------------------------------------------



 
ARTICLE VII


ADMINISTRATION


7.1    Committee and Duties. This Plan shall be administered by an
Administrative Committee which shall consist of not less than three (3) persons
appointed by the Board of Directors. Any member of the Committee may be removed
at any time by the Board. Any member may resign by delivering his written
resignation to the Board. Upon the existence of any vacancy, the Board may
appoint a successor. The Committee shall have the authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. A majority of the members of the Committee shall constitute a quorum for
the transaction of business. A majority vote of the Committee members
constituting a quorum shall control any decision.


7.2    Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit, and may from time to time consult with counsel who may be counsel to
Employer.


7.3    Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.


7.4    Indemnity of Committee. Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense, or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

18

--------------------------------------------------------------------------------





ARTICLE VIII


CLAIMS PROCEDURE


8.1    Claim.    In the event a dispute arises over the benefits under this
executive Plan and benefits are not paid to the Executive (or to the Executive’s
beneficiary[ies], if applicable) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Named Fiduciary
and Plan Administrator named above in accordance with the following procedures:
    
A.
Written Claim. The claimant may file a written request for such benefit to the
Plan Administrator.



B.
Claim Decision. Upon receipt of such claim, the Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days for reasonable cause by notifying the claimant in
writing, prior to the end of the initial ninety (90) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.



If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:


(i)
The specific reasons for the denial;

(ii)
The specific reference to pertinent provisions of the Agreement on which the
denial is based;

(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
Appropriate information as to the steps to be taken if the claimant wishes to
submit the claim for review and the time limits applicable to such procedures;
and

(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



C.
Request for Review. Within sixty (60) days after receiving notice from the Plan
Administrator that a claim has been denied (in part or all of the claim), then
claimant (or their duly authorized representative) may file with the Plan
Administrator, a written request for a review of the denial of the claim.




19

--------------------------------------------------------------------------------



The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


D.
Decision on Review. The Plan Administrator shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Plan Administrator determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial sixty (60) day
period. In no event shall such extension exceed a period of sixty (60) days from
the end of the initial period. The notice of extension must set forth the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render its decision.



In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


The Plan Administrator shall notify the claimant in writing of its decision on
review. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:


(i)    The specific reasons for the denial;
(ii)
A reference to the specific provisions of the Agreement on which the denial is
based;

(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(iv)    A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).


E.
Special Timing Rules for Disability Claims. In the event a claim above is a
claim for disability benefits, then the applicable time periods for notifying
claimants regarding benefits determinations shall be reduced as required by 29
CFR 2560.503-1 (I.e., (a) the ninety (90) day response time with the possibility
of a ninety (90) day extension in Section 8.2B shall be shortened to a
forty-five (45) day response time with the possibility of a thirty (30) day
extension, and (b) the sixty (60) day response time with the possibility of a
sixty (60) day extension in shall be shortened to a forty-five (45) day response
time with the possibility of a forty-five (45) day extension). In addition, in
the event of a disability claim, the Bank shall identify any medical or


20

--------------------------------------------------------------------------------



vocational expert whose advice was obtained by the Plan in connection with the
initial benefit determination, without regard to whether the advice was relied
upon.  If the review is from an adverse benefit determination that was based in
whole or in part on a medical judgment, the Bank shall consult with a health
care professional that has appropriate training and experience in the field of
medicine involved in the medical judgment and who is neither the individual who
was consulted in connection with the adverse benefit determination that is under
review nor the subordinate of such individual.  Any review of the denial of a
claim made on account of disability shall be conducted by a person or persons
who neither had any part in the initial benefit determination nor are
subordinates of the persons who did.


8.2       Arbitration of Disputes. Other than as addressed in Article VI, all
unresolved claims, disputes and other matters in question arising out of or
relating to this Plan or the breach or interpretation thereof, (including the
scope of this mandatory arbitration provision), other than those matters which
are to be determined by Employer in its sole and absolute discretion, shall be
resolved by binding arbitration before a single arbitrator to be selected by the
parties (unless prohibited by ERISA). Notice of the demand for arbitration shall
be in writing and served on the other party to this Plan. Within ten (10) days
after notice by one party to the other of its demand for arbitration, the
parties shall confer as to the selection of an arbitrator.  The arbitration
shall be subject to the rules of procedure established by the Employment
Arbitration Rules of the American Arbitration Association (“AAA”), and shall be
conducted in Tacoma, Washington, unless otherwise agreed to by the parties.  The
arbitrator shall apply Washington law, without regard to its choice of law
principles. In no event shall the demand for arbitration be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations. Any award, order or judgment pursuant to the arbitration shall be
final and binding upon the parties and their  successors and assigns, and may be
entered and enforced in any court of competent jurisdiction.  The requirements
of this Paragraph do not prohibit the filing of a court action by either party
for temporary equitable relief in aid of arbitration.  Each party irrevocably
submits to the exclusive jurisdiction and venue of the federal and state courts
of Washington in any legal suit, action or proceeding for purposes of (a)
enforcing this arbitration provision, (b) entering and enforcing any award,
order, or judgment pursuant to this arbitration provision, and (c) any legal
suit, action or proceeding to obtain temporary equitable relief as set forth
above. 
                       
8.3       Attorneys’ Fees. In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, to the extent permitted by law (a) each party shall pay his own
attorneys’ arbitration and legal fees incurred pursuant to this Agreement; and
(b) if Executive prevails, he shall be entitled to recover from the other party
reasonable expenses, attorneys' fees and costs incurred in the enforcement or
collection of any judgment or award rendered. The term "prevails" applies if the
arbitrator(s) or court finds that Executive is entitled to contested money
payments from the other, but does not necessarily imply a judgment rendered in
favor of Executive.



21

--------------------------------------------------------------------------------



ARTICLE IX


MISCELLANEOUS


9.1    Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3, and 4
of Title I ERISA. Accordingly, the Plan shall terminate and no further benefits
shall be paid hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt.


9.2    Status as an Unsecured General Creditor and Rabbi Trust. Notwithstanding
anything contained herein to the contrary: (i) the Executive shall have no legal
or equitable rights, interests or claims in or to any specific property or
assets of Employer as a result of this Agreement; (ii) none of the Employer’s
assets shall be held in or under any trust for the benefit of the Executive or
held in any way as security for the fulfillment of the obligations of the
Employer under this Agreement; (iii) all of the Employer’s assets shall be and
remain the general unpledged and unrestricted assets of the Employer; (iv) the
Employer’s obligation under this Agreement shall be that of an unfunded and
unsecured promise by the Employer to pay money in the future; and (v) the
Executive shall be an unsecured general creditor with respect to any benefits
which may be payable under the terms of this Agreement.


Notwithstanding subparagraphs (i) through (v) above, the Employer and the
Executive acknowledge and agree that, in the event of a Change in Control, upon
request of the Executive, or in the Employer’s discretion if the Executive does
not so request and the Employer nonetheless deems it appropriate, the Employer
shall establish, not later than the effective date of the Change in Control, a
Rabbi Trust or multiple Rabbi Trusts (the "Trust" or "Trusts") upon such terms
and conditions as the Employer, in its sole discretion, deems appropriate and in
compliance with applicable provisions of the Code, in order to permit the
Employer to make contributions and/or transfer assets to the Trust or Trusts to
discharge its obligations pursuant to this Agreement. The principal of the Trust
or Trusts and any earnings thereon shall be held separate and apart from other
funds of the Employer to be used exclusively for discharge of the Employer’s
obligations pursuant to this Agreement and shall continue to be subject to the
claims of the Employer’s general creditors until paid to the Executive in such
manner and at such times as specified in this Agreement.


9.3    Non-assignability. Neither Executive nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amount payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by Executive or any other person, nor be transferable
by operation of law in the event of Executive’s or any other person’s bankruptcy
or insolvency.





22

--------------------------------------------------------------------------------





9.4    Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between Employer and the
Executive, and the Executive (or his beneficiary, if applicable) shall have no
rights against Employer except as may otherwise be specifically provided herein.
Moreover, nothing in this Plan shall be deemed to give Executive the right to be
retained in the service of Employer or to interfere with the right of Employer
to discipline or discharge him at any time.


9.5    Protective Provisions. Executive will cooperate with Employer by
furnishing any and all information requested by Employer, in order to facilitate
the payment of benefit hereunder, and by taking such physical examinations as
Employer may deem necessary and taking such other action as may be requested by
Employer.


9.6    Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.


9.7    Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.


9.8    Governing Law. The provisions of this Plan shall be construed,
interpreted, and governed in all respects in accordance with applicable federal
law and, to the extent not preempted by such federal law, in accordance with the
laws of the State of Washington.


9.9    Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Bank. Accordingly, the
Bank shall not merge or consolidate into or with another corporation, or
reorganize or sell substantially all of its assets to another corporation, firm
or person, unless and until such succeeding or continuing corporation, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. The term successors as used herein shall include any corporate or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of
Employer, and successors of any such corporation or other business entity.


9.10    Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party's right
thereafter to enforce each and every term and condition of this Agreement.



23

--------------------------------------------------------------------------------



9.11    Partial Invalidity/Severability. If any term, provision, covenant, or
condition of this Agreement is determined by an arbitrator or a court, as the
case may be, to be invalid, illegal, void, or unenforceable, then such term,
provision, covenant, or condition shall be deemed ineffective and unenforceable
and shall be deemed separable from the remaining provisions of this Agreement. 
Further, such determination shall not render any other term, provision, covenant
illegal, void or unenforceable, and the remaining terms, provisions, covenants,
and conditions of the Agreement shall remain in full force and effect
notwithstanding such partial invalidity. 


9.12    Entire Agreement. Each party to this Agreement acknowledges that no
other representations, inducements, promises, or agreements, oral or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not set forth herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party. Executive
and the Employer understand, acknowledge and agree that Executive and the
Employer have entered into other agreements that contain either
change-in-control terms or restrictive covenants, including without limitation a
Change in Control Agreement. The parties understand, acknowledge and agree that
the terms of this Agreement are not intended by Executive or the Employer, and
shall not be interpreted by any party, court or arbitrator to, supersede,
modify, amend, change, negate, cancel or render null or void any other
change-in-control terms or restrictive covenants between the parties contained
in any such other agreements (or any amendments or restatements thereof).


9.13    Modifications. Any modification of this Agreement shall be effective
only if it is in writing and signed by each party or such party's authorized
representative, and only to the extent that it is compliant with all applicable
codes and statutes, including but not limited to IRC 409A.


9.14    Notice. Any notice required or permitted of either the Executive or the
Bank under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.


If to the Bank:        Columbia State Bank
1301 A Street
Tacoma, WA 98402
Attention: Corporate Secretary/Cathleen Dent
    
If to the Executive:    






9.15    IRS Section 280G Issues. If all or any portion of the amounts payable to
the Executive under this Agreement, either alone or together with other payments
which the Executive has the right to receive from Employer, constitute "excess
parachute payments" within the meaning

24

--------------------------------------------------------------------------------



of Section 280G of the Code that are subject to the excise tax imposed by
Section 4999 of the Code (or similar tax and/or assessment), Executive shall be
responsible for the payment of such excise tax and Employer (and its successor)
shall be responsible for any loss of deductibility related thereto; provided,
however, that Employer and Executive shall cooperate with each other and use all
reasonable efforts to minimize to the fullest extent possible the amount of
excise tax imposed by Section 4999 of the Code, but only to the extent that any
agreement to minimize the impact of the Section 4999 excise tax shall comply in
all respects with all applicable laws, including IRC 409A and regulations
thereunder. If, at a later date, it is determined (pursuant to final regulations
or published rulings of the Internal Revenue Service, final judgment of a court
of competent jurisdiction, or otherwise) that the amount of excise taxes payable
by the Executive is greater than the amount initially so determined, then
Executive shall pay an amount equal to the sum of such additional excise taxes
and any interest, fines and penalties resulting from such underpayment. The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by Employer immediately prior to the change
in control or such other independent accounting firm or advisor as may be
mutually agreeable to Employer and Executive in the exercise of their reasonable
good faith judgment.


9.16    Opportunity To Consult With Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive's right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.
 
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS RECEIVED AND READ OR HAS HAD THE
OPPORTUNITY TO READ THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE AGREEMENTS
TO ARBITRATION OF DISPUTES UNDER PARAGRAPHS 6.6 AND 8.2. EXECUTIVE ACKNOWLEDGES
AND UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATION OF DISPUTES

25

--------------------------------------------------------------------------------





REQUIRES THAT DISPUTES THAT INVOLVE THE MATTERS SUBJECT TO THE AGREEMENT BE
SUBMITTED TO MEDIATION OR ARBITRATION PURSUANT TO THE ARBITRATION AGREEMENT
RATHER THAN TO A JUDGE AND JURY IN COURT.
 
COLUMBIA STATE BANK
 
 
 
 
 
By:  /s/ MELANIE J. DRESSEL      
 
Date: February 27, 2015
Authorized Executive
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
/s/ KUMI BARUFFI      February 26, 2015
 
KUMI BARUFFI
Executive- Signature and Date
 
Print Name



 






26

--------------------------------------------------------------------------------



EXHIBIT A
TO THE COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR KUMI BARUFFI


The following table is intended ONLY to demonstrate Executive’s projected salary
at various times and based on the assumptions below. This table does not address
actual benefits to be paid based on the varying circumstances of Separation From
Service, Change in Control, etc., or based on benefits being paid out prior to
attainment of the Early Retirement Age, paid out as actuarial equivalent amounts
or reduced by the Early Commencement Reduction Factor. In addition, this table
does not address the limiting language contained in the definition of Target
Benefit Amount, such that the Target Benefit Amount is defined as the 60% of the
average of Executive’s three highest years of Base Salary.
[baruffi.jpg]


These figures are provided ONLY as an example of potential salary and benefit
amounts. These numbers are provided for illustration purposes only and are in no
way a guarantee of benefits or amounts.


The assumptions used to calculate these amounts will only be determined at the
time benefits become due, and thus there can be no guarantee of salary or
benefits at the time this agreement is put into place.

27

--------------------------------------------------------------------------------



EXHIBIT B
TO THE COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR KUMI BARUFFI


DISTRIBUTION ELECTION FORM


Pursuant to the terms of the Supplemental Executive Compensation Agreement, by
and between me, ______________, and Columbia State Bank (hereinafter “Bank”),
effective as of______________, 2015 (“Agreement”), I have been granted a
supplemental compensation benefit. Terms which are “defined terms” in the
Agreement shall have the same meaning within this Distribution Election Form.


I.
LIFETIME ANNUITY/JOINT AND SURVIVOR ANNUITY


Pursuant to IRC 409A, there are multiple restrictions and limitations regarding
modifying the time and/or form of such payments; however an exception to these
restrictions permits elections to change from a life annuity to another
actuarially equivalent life annuity (prior to payments beginning).


In the event no alternate method is selected below, then amounts due under this
Agreement shall be paid out as a single life annuity based on the life of the
Executive. Subject to the forgoing and provided that payments have not yet
begun, when the Executive Benefit is to be paid as a lifetime annuity, Executive
may elect one of the following payment options:


Election of Actuarial Equivalent of Form of Benefit For Married Participant or
Participant with Domestic Partner. Pursuant to the terms of the Agreement, and
consistent with IRC 409A, instead of having my benefit paid as a single life
annuity, with payments continuing until my death, I elect to have my benefit
paid to me as designated below:


_________
A joint and survivor annuity with an actuarial equivalent of the benefit owing
pursuant to the Agreement, with payment continued to the surviving spouse
(registered domestic partner) in the same amount as the amount paid to me.

_________
A joint and survivor annuity in equal value to the actuarial equivalent of the
benefit owing pursuant to the Agreement, with payment continued to my surviving
spouse (registered domestic partner) in one-half of the amount paid to me.

Acknowledgment of Limitations on Changes in Time and Form of Payment of
Benefits. All Actuarially Equivalent valuations must be in compliance with IRC
409A and 1.409A-2(b)(2)(ii). In addition, when determining whether two life
annuities are Actuarially Equivalent, the same actuarial assumptions and methods
must be used in valuing each life annuity. This requirement

28

--------------------------------------------------------------------------------



applies over the entire term of Executive’s participation in the Plan, such that
the annuities must be actuarially equivalent at all times for the annuity
options to be treated as one time and form of payment. However, provided the
actuarial methods and assumptions are reasonable, there is no requirement that
consistent actuarial assumptions and methods be used over the term of the
Executive’s participation in the Plan. Accordingly, the Plan may change the
actuarial assumptions and methods used to determine the life annuity payments,
provided that all of the actuarial assumptions and methods are reasonable.


In the event, however, that a joint and survivor annuity option is selected, and
that Executive’s spouse predeceases Executive, then for all payments made to
Executive after the Executive’s spouse’s death, the amounts payable under this
Agreement shall increase and be equal to the payment amounts Executive would
have received under a single life annuity option. In addition, Executive shall
no longer have the ability to make a new joint and survivor annuity election.


In the event no alternate method is selected, then amounts due under this
Agreement shall be paid out as a single life annuity.


II.
CHANGE IN CONTROL
FOLLOWED WITHIN TWO (2) YEARS BY A SEPARATION FROM SERVICE
IRC 409A provides that a different time and form of payment may be designated
with respect to a Separation From Service under certain conditions, one of which
is a Separation From Service during a limited period of time not to exceed two
years following a change in control event.
I am aware that the Agreement provides me with the option to timely elect to
have any Executive Benefit owed to me to as a result of Separating From Service
within two (2) years following a Change in Control as a lump sum amount, payable
on the first (1st) day of the first (1st) month following Separation From
Service. I understand that if I do not make such election below, any Executive
Benefit due and owing will be paid pursuant to the terms of the Agreement and
based on my age (and circumstances) at time of Separation From Service.


_________
I hereby elect to have any Executive Benefit due upon my Separation From Service
within two (2) years following a Change in Control, paid in one (1) lump sum on
the first (1st) day of the first (1st) month following Separation From Service.





EXECUTIVE:_______________    __________    Print Name:                    

Dated:    





29

--------------------------------------------------------------------------------







EXHIBIT C
TO THE COLUMBIA STATE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR KUMI BARUFFI


        


The following figures are provided ONLY as an example of potential benefit
amounts in the event Executive Separates From Service at after attaining the
Normal Retirement Age and on September 1, 2035:
Annual Payment Single Life Annuity Option (Executive’s lifetime only):
$243,896 .
Election of the joint and survivor annuity with an actuarial equivalent of the
benefit owing pursuant to the Agreement, with payment continued to the surviving
spouse in the same amount as the amount paid to the Executive might result in an
annual benefit of $.
Election of the joint and survivor annuity in equal value to the actuarial
equivalent of the benefit owing pursuant to the Agreement, with payment
continued to the surviving spouse in one-half of the amount paid to Executive
might result in an annual benefit of $ paid to Executive during their lifetime,
with a benefit of $ being paid to Executive’s spouse upon Executive’s death.


THESE NUMBERS ARE PROVIDED FOR ILLUSTRATION PURPOSES ONLY AND ARE IN NO WAY A
GUARANTEE OF BENEFITS OR AMOUNTS.


THE ASSUMPTIONS USED TO CALCULATE ACTUAL BENEFITS WILL ONLY BE DETERMINED AT THE
TIME BENEFITS BECOME DUE, AND THUS THERE CAN BE NO GUARANTEE OF ANNUITY AMOUNTS
AT THE TIME THIS AGREEMENT IS PUT INTO PLACE.

30